On Petition for Rehearing.
PER CURIAM.
In our opinion handed down the 3d day of October, 1918, the questions intended to be decided were only such as were raised by the demurrer to the declaration. No question was presented, or could have' been presented, as the pleadings then stood, as to whether the defendant had a defense which he might set up to defeat the plaintiff’s right to recover any surplus due on Sedgwick’s underwriting agreement over and above the amount borrowed on -participation certificates for his benefit, and nothing in our opinion precludes him from making such defense. The declaration stated a pri-ma facie case entitling the plaintiff to recover the full amount of the subscription, holding the surplus, if any, for the benefit of the managers or the Refugio Syndicate, and this is all that was meant by the passages in our opiñion referred to in the defendant’s petition for rehearing.
The plaintiff’s declaration alleged that Sedgwick’s underwriting subscription was for $9,200, and that he had paid thereon tire sum of $2,300. It did not appear how many certificates of participation were outstanding or the amount held by Sedgwick, and we did not consider his right to set them up as a defense to the action.
What is.here said with reference to Sedgwick applies with equal force to McCallum.
The petition for rehearing is denied.